Citation Nr: 9907200	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the veteran's claim of entitlement to service 
connection for residuals of a head injury, to include 
meningioma, is well grounded.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from March 1955 to 
March 1960.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a May 1994 rating action, in which 
the RO denied the veteran's claim of entitlement to service 
connection for residuals of a head injury.  An NOD was filed 
in April 1995, and an SOC was issued in June 1995.  The 
veteran filed a substantive appeal in July 1995, and a 
Supplemental SOC was issued in October 1997.  The veteran had 
requested a personal hearing before a VARO hearing officer, 
but subsequently canceled that request.  

The Board additionally notes that the veteran was denied non-
service-connected disability pension for residuals of a head 
injury, to include meningioma, by administrative action, and 
the veteran was notified by a May 1994 letter of the RO's 
decision.  The letter revealed to the veteran that the denial 
was based on his lack of wartime service.  The veteran 
subsequently filed an NOD in April 1995, referencing the May 
1994 letter.  The veteran has not been issued an SOC with 
respect to this issue, and thus we refer the matter to the RO 
for further action as is warranted.  

Furthermore, it appears, as noted above, that the RO 
interpreted the veteran's April 1995 NOD for non-service-
connected pension as his NOD with respect to the denial of 
his service-connection claim.  Although that interpretation 
does not appear to have been literally correct, it is 
laudable that the RO chose to be liberal in protecting the 
veteran's appellate rights.  With due regard for the 
"uniquely pro-claimant" quality of the veterans' benefits 
system, the Board notes that an April 1995 letter from the 
veteran's wife to a congressional representative, in which 
she addressed the denial of the veteran's service-connection 
claim, could also be construed as an NOD on the veteran's 
behalf with respect to his appeal for service connection for 
residuals of a head injury, to include meningioma.  


FINDINGS OF FACT

1.  The veteran has asserted that, during service, he 
sustained a head injury and, on one occasion, passed out 
while standing in military formation.

2.  On VA examination in November 1984, a neurologist opined 
that, if the veteran had passed out during active service as 
he claimed, that this could definitely have been a seizure 
secondary to early manifestations of meningioma.  

3.  Competent lay and medical evidence has been submitted to 
establish a well-grounded claim of service connection for 
residuals of a head injury, to include meningioma. 


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for a brain tumor.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects no 
complaints or findings of a head injury, meningioma (brain 
tumor), or epileptic seizures.  

In June 1984, the veteran filed a claim for non-service-
connected disability pension.  On his VA Form 21-526 
(Veteran's Application for Compensation or Pension), he noted 
that he had had a meningioma removed in April 1969, and a 
subsequent left frontal craniotomy with removal of a 
recurrent meningioma in September 1983.  In September 1984, 
the RO received Salem Hospital treatment records and 
radiographic studies, dated from July 1983 to April 1984.  
These records reflected findings and treatment for a 
recurrent left frontal meningioma.

In November 1984, the veteran was medically examined for VA 
purposes.  He reported to the examiner that "the only 
thing[s] that happened to him in the service were that he 
broke his foot, they hit his head in the service, but he 
never went to see the doctor when he hit his head.  He says 
he did pass out on the parade field one day.  He does not 
recall if he was taken to sick bay."  The examiner's 
diagnosis was:  (1) status post recurrent meningioma, status 
post resection of recurrent meningioma, laser therapy for 
recurrent meningioma with residual; and (2) seizure disorder 
secondary to 1.  The examiner further opined that, if the 
veteran had passed out during active service, as he claimed 
to have done during an inspection, that this definitely could 
have been a seizure, secondary to early manifestation of the 
meningioma.  

Subsequently, in March 1985, the veteran's claim for non-
service-connected pension was denied, on the basis that he 
had not been on active service during a period of war.  

Thereafter, in August 1993, the veteran submitted to the RO a 
VA Form 21-526, in which he filed a claim for service 
connection, or non-service-connected pension, based upon 
"brain tumor, stroke, and brain infection and residuals - 
1969."  On an accompanying VA Form 21-4138, Statement in 
Support of Claim, the veteran reported that, during basic 
training in 1955, his head had been slammed into a wall by a 
drill instructor.  He also reported that in 1958, he had 
passed out during an inspection, and that, in his opinion, 
this was an indication of his brain tumor problem at that 
time.  In September 1993, the RO received treatment records 
and radiographic studies from Joseph Arena, M.D., dated from 
April 1992 to April 1993.  These records reflected findings 
and treatment for meningioma and its residuals.  

In September 1993, the veteran was medically examined for VA 
purposes.  He reported that he had been in good health until 
1969, when he had developed fatigue and forgetfulness, and 
suffered a grand mal seizure.  He was subsequently diagnosed 
with a left frontal meningioma, which was surgically removed, 
and thereafter began to suffer from periodic seizures.  The 
veteran also reported that the meningioma had recurred in 
1983, and that he was diagnosed with a cerebral abscess in 
1992.  On further examination, he was diagnosed with status 
post operative intracranial meningioma times three, in 
addition to status post cerebral abscess with right 
hemiplegia and aphasia.  An additional examination reported a 
diagnosis of status post meningioma of the left frontal 
region with mild residual right hemiparesis and speech 
deficit, in addition to possible cerebral spinal fluid (CSF) 
rhinorrhea.  

In a May 1994 rating action, the RO denied the veteran's 
claim of entitlement to service connection for residuals of a 
head injury, to include meningioma.  

In April 1995, the RO received Salem Hospital treatment 
records, dated from June 1969 to April 1993.  These records 
reflected findings and treatment for recurrent meningioma.  

In July 1995, the veteran submitted treatment records and 
radiographic reports, some duplicative, from Northshore 
Medical Center; Maurice Greenbaum, M.D.; Salem Hospital; and 
the VA Medical Center in Boston.  These records were dated 
from June 1969 to August 1994, and reflected findings and 
treatment for recurrent meningioma and its residuals, right 
hand spasms, aphasia and mild right hemiparesis, and a 
seizure disorder.  In addition to submitting treatment 
records, the veteran also submitted duplicate copies of his 
service medical records.  

Thereafter, in August 1997, the RO received numerous lay 
statements from the veteran's friends, co-workers, and former 
employers.  These statements attested to the veteran's 
personal good character, moral fortitude, and excellent work 
ethic.  

II.  Analysis

The threshold question to be addressed in this case is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (CAVC) 
(formerly known as the United States Court of Veterans 
Appeals) which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

It appears that the RO's denial of the claim in the present 
appeal was based upon a finding that the veteran's claim is 
not well grounded.  Although the initial rating of May 1994 
and the SOC of June 1995 did not expressly say so, the 
October 1997 rating decision and SSOC clearly indicated that 
the claim was denied as not well grounded.

The CAVC has held that, in order to establish that a claim 
for service connection is well grounded, there must be 
competent evidence of:  (1) a current disability
(a medical diagnosis); (2) the incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus (that is, a connection or link) between the in-
service injury or aggravation and the current disability.  
Competent medical evidence is required to satisfy this third 
prong.  Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although the 
claim need not be conclusive, the statute [38 U.S.C.A. §5107] 
provides that [the claim] must be accompanied by evidence" 
in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links the current disability 
to a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Having reviewed the evidence of record, the Board is of the 
opinion that the veteran has submitted a well-grounded claim.  
In reaching this conclusion, we note that the veteran has a 
currently diagnosed disability, recurrent meningioma, and has 
recounted an incident in service, fainting on the parade 
ground (for which there is no history of medical treatment) 
which he believes reflects manifestation of his brain tumor 
problem.  Furthermore, during a November 1984 VA examination, 
the examiner, a neurologist, opined that, if the veteran had 
passed out, that could definitely have been a seizure 
secondary to early manifestations of meningioma.  Given the 
nature of the veteran's recurrent brain tumor (meningioma is 
defined as a slow growing tumor that originates in the 
arachnoidal tissue, see Taber's Cyclopedic Medical 
Dictionary, 15th edition, at 1027 (1985)), the Board finds 
the examiner's statement sufficient nexus evidence of the 
veteran's claimed in-service injury and his current 
disability.  See Caluza, supra.  

We recognize that the Court has made it clear that a 
physician's statement which essentially recounts generic 
principles about the etiology of a claimed disorder is 
insufficient to well ground a claim, or to support reopening 
a claim, because what is needed is medical opinion evidence 
specifically relating the individual claimant's condition to 
service.  See Sacks v. West, 11 Vet.App. 314 (1998); 
Beausoleil v. Brown, 8 Vet.App. 459 (1996).  In this 
instance, we find that the neurologist's 1984 opinion does 
raise the reasonable possibility that the appellant's claimed 
disorder is related to service.  We note that the use of 
cautious or equivocal language does not always express 
inconclusiveness in a doctor's opinion as to etiology.  See 
Lee v. Brown, 10 Vet.App. 336, 339 (1997), holding that "an 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words."  

Accordingly, the Board concludes that the veteran has 
submitted evidence of a well- grounded claim.  The evidence 
reflects a medically diagnosed disorder, lay evidence that 
the disorder was incurred in service, and nexus evidence 
between the claimed in-service injury and the current 
disability.  This, of course, does not mean the claim will be 
granted, but the RO will conduct a new adjudication, 
following additional development outlined below, and 
determine whether service connection should be granted based 
on a merits analysis of the claim.  


ORDER

To the extent the Board has determined that the veteran's 
claim of service connection for residuals of a head injury, 
to include meningioma, is well grounded, the appeal is 
granted.

REMAND

Regarding the veteran's claim based upon residuals of a head 
injury, to include meningioma, and as indicated in the body 
of this decision, a VA neurologist in November 1984 opined 
that, if the veteran had passed out while he was standing on 
a parade field during inspection, this definitely could have 
been a seizure secondary to early manifestations of 
meningioma.  On subsequent VA examination in September 1993, 
the examiner reported the veteran's then current condition, 
but did not comment on, or qualify, the previous assessment 
made in 1984.  Furthermore, the RO did not address the 1984 
opinion in its January 1997 rating decision, in which the 
veteran was denied service connection for a residuals of a 
head injury, to include meningioma.  

The Board thus concludes that a more precise opinion, based 
upon all pertinent records, as to the relationship, if any, 
between the veteran's recurrent meningioma and service would 
be useful to ensure that an equitable disposition of the 
veteran's appeal is obtained.  

To ensure full compliance with due process requirements, and 
full development of all issues, the case is REMANDED to the 
regional office (RO) for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for his recurrent meningioma 
since April 1994.  The RO should request 
that the veteran furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, and any 
additional VA medical records not already 
on file which may exist, and incorporate 
them into the claims folder.

2.  The veteran should then be scheduled 
for a VA neurological examination to 
evaluate the nature, extent, and etiology 
of his recurrent meningioma.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  The 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should furnish 
an opinion as to whether the veteran's 
recurrent meningioma did have, or likely 
had, its onset during active service.  In 
rendering this opinion, the examiner is 
requested to compare and contrast the 
November 1984 VA neurological opinion and 
the veteran's reported history of head 
trauma in service, with the current 
findings and conclusions on examination.    

3.  The RO should then adjudicate the 
veteran's claim for service connection 
for residuals of a head injury, to 
include meningioma, on its merits, 
considering all the evidence of record.  
If the adjudicative action concerning the 
veteran's claim remains adverse to the 
veteran in any aspect, he and his 
accredited representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.



By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

